Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Doreen Shing appeals the district court’s order dismissing her complaint alleging vi*424olations of the Americans with Disabilities Act for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shing v. Wal Mart Corp., No. 1:16-cv-00322-CCB (D. Md. May 6, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED